EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendrew H. Colton on 5/11/2021.

The application has been amended as follows: 
	
	Claim 1 was amended to recite the following:

“A screw joint comprising a tubular element having a female thread and a tubular element having a male thread, 
	said male thread and said female thread having first contact surfaces that cooperate with each other, 
the tubular elements having second contact surfaces that cooperate with each other and are different than said male and female threads and said first contact surfaces, wherein said second contact surfaces are adjacent to said female thread or said male thread that cooperate with each other,
	said first contact surfaces and said second contact surfaces having a coating which has at least a first and a second layer, 
	wherein said first layer is formed as a conversion layer in each case, 
 as a ceramic layer comprised of ceramic material with a friction reducing effect, wherein said ceramic layer has a thickness of less than 1 µm, and wherein said ceramic layer comprises a titanium, zirconium, niobium, tantalum, molybdenum, chromium, silicon, vanadium, tungsten, or germanium oxide or combinations thereof, and 
wherein the other of the first contact surfaces that cooperate with each other and the other of the second contact surfaces that cooperate with each other have a different outermost second layer, said different outermost second layer comprised of a varnish layer with a binding agent comprised of an organic polymer, throughout which solid lubricant particles are distributed.”

	Claim 7 was amended to recite the following:

“The screw joint according to claim 1, wherein 
(a) said first layer is formed as a phosphate layer, 
(b) said first layer consists of 
(a) at least one of manganese phosphate, iron phosphate, or zinc phosphate, or 
(b) 
(i) at least one of manganese phosphate, iron phosphate, or zinc phosphate, and 
(ii) 
(c) said first layer consists of manganese phosphate and zinc phosphate, or


	Claim 16 was amended to recite:

“The screw joint according to claim 15, wherein said synthetic resin is an alkyd resin, or an alkyd resin 

	Claim 22 was amended to recite:

“The screw joint according to claim 1, wherein said first and said second layer comprised of ceramic material are formed together as a conversion layer.”

	Claim 23 was amended to recite:

“The screw joint according to claim 1, wherein said lubricant particles consist of 
(a) non-crystalline fluorinated hydrocarbons, 
(b) 
(c) a combination of (a) and (b).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679